                Case 1:17-cr-00357-LAK Document 477 Filed 01/21/21 Page 1 of 1

                                      Dani R. James          1177 Avenue of the Americas
                                      Partner                New York, NY 10036
                                      T 212-715-9363         T 212.715.9100
                                      F 212-715-8069         F 212.715.8000
                                      DJames@KRAMERLEVIN.com

                                                 January 21, 2021

BY ECF

Hon. Lewis A. Kaplan
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007

                    Re:    United States v. Blaszczak et al., No. 17 Cr. 357 (LAK)

Dear Judge Kaplan:

                We write on behalf of Theodore Huber to respectfully request that Mr. Huber be
permitted to travel to Hawaii with his family from February 12, 2020 until February 20, 2020.
Mr. Huber’s current bail conditions restrict his travel to the Southern and Eastern Districts of
New York and the District of Connecticut. While Mr. Huber’s probation officer has advised that
her office takes no position on requests to travel outside of the continental U.S., the government,
by Assistant United States Attorney Joshua Naftalis, consents to this application.

                                                 Sincerely,



                                                     /s/ Dani R. James
                                                 Dani R. James
                                                 Nolan J. Robinson
                                                 Kramer Levin Naftalis & Frankel LLP
                                                 Attorneys for Theodore Huber


Cc (by email): Ian McGinley and Josh Naftalis
               Assistant United States Attorneys
                    Lisa van Sambeck
                    U.S. Probation Officer




KRAMER LEVIN NAFTALIS & FRANKEL LLP
KL3 3325669.1
